— In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Kings County (Garry, J.), entered April 18, 1988, which, upon a jury verdict, is in favor of the defendant and against them.
Ordered that the judgment is affirmed, with costs.
The established rule is that a jury verdict will not be set aside as against the weight of the evidence unless the jury could not have reached the verdict it rendered by any fair interpretation of the evidence (see, Cohen v Hallmark Cards, 45 NY2d 493, 499; Passanante v Snyder, 142 AD2d 669; Nicastro v Park, 113 AD2d 129). In this case a review of the record indicates that the jury reached its verdict on a fair interpretation of the evidence. Thus, the trial court did not err in refusing to set the verdict aside.
*586The plaintiffs’ remaining contention, that the trial court erred in denying their motion to conduct a portion of the trial at the hospital where Mr. Gravina was a patient, is without merit (see, CPLR 4013; 4 Weinstein-Korn-Miller, NY Civ Prac fl 4013.01, at 40-41 — 40-42). Mangano, J. P., Lawrence, Hooper and Balletta, JJ., concur.